Exhibit 10.15

XILINX, INC.

RESTRICTED STOCK UNIT ISSUANCE AGREEMENT

RECITALS

A. The Board has adopted the Xilinx, Inc. 2007 Equity Incentive Plan (the
“Plan”) for the purpose of retaining the services of selected Employees,
Non-Employee Directors and Consultants.

B. Participant is to render valuable services to the Company (or a Subsidiary),
and this Restricted Stock Unit Issuance Agreement (the “Agreement”) is executed
pursuant to, and is intended to carry out the purposes of, the Plan in
connection with the Company’s award of Restricted Stock Units (“RSUs”) to
Participant under the Plan.

C. Unless otherwise defined herein, capitalized terms shall have the meanings
assigned to such terms in the Plan.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Restricted Stock Units. The Company hereby awards to Participant, as
of the Award Date, the Number of RSUs set forth in the Award Summary below (the
“Award”). The Award is granted pursuant to and in all respects subject to the
terms and conditions of the Plan, as amended to the Award Date, the provisions
of which are incorporated herein by reference. Each RSU represents the right to
receive one Share on the specified issuance provided that such RSU becomes a
Vested RSU. The terms and conditions governing the Award are set forth in this
Agreement.

Participant is not required to make any monetary payment (other than applicable
taxes, if any) as a condition to receiving the Award or Shares issued upon
settlement of the Award, the consideration for which shall be past services
actually rendered and/or future services to be rendered to the Company (or
Subsidiary) or for its benefit. Notwithstanding the foregoing, if required by
applicable state corporate law, Participant shall furnish consideration in the
form of cash or past services rendered to the Company (or Subsidiary) or for its
benefit having a value not less than the par value of the Shares issued upon
settlement of the Award.

 

1



--------------------------------------------------------------------------------

AWARD SUMMARY

 

Participant

   ___________________________________

Award Date:

   July 5, 2011

Number of RSUs:

   ________________

Vested RSUs:

   Subject to Participant’s continued Service through the Vesting Date (except
in the event of Participant’s death as provided below), 100% of the Number of
RSUs shall become Vested RSUs on July 5, 2014 (the “Vesting Date”).

Share Issuance

Schedule:

   Each Vested RSU shall be settled by issuance to Participant of one (1) Share
as soon as practicable following the Vesting Date, but in no event later than
the close of the calendar year in which the Vesting Date occurs or (if later)
the fifteenth (15th) day of the third (3rd) calendar month following the Vesting
Date. The settlement of Vested RSUs by issuance of Shares shall be subject to
the Company’s collection of all applicable Withholding Taxes (as defined below).
The procedures pursuant to which the applicable Withholding Taxes are to be
collected are set forth in Section 6 of this Agreement. In no event, however,
shall any fractional Shares be issued. Accordingly, the total number of Shares
to be issued pursuant to the Award shall, to the extent necessary, be rounded
down to the next whole Share in order to avoid the issuance of a fractional
Share.

Stock Ownership

Guidelines

   If Participant is subject to the Company’s stock ownership guidelines,
Participant shall retain ownership of at least 50% of the Shares issued in
settlement of the RSUs until Participant has met the share ownership requirement
applicable to Participant.

2. Limited Transferability. No portion of this Award with respect to which
Shares have not been issued in settlement thereof shall be subject in any manner
to anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of Participant or Participant’s
beneficiary, except transfer by will or by the laws of descent and distribution.
All rights with respect to the Award shall be exercisable during Participant’s
lifetime only by Participant or Participant’s guardian or legal representative.

3. Termination of Service. Should Participant’s Service cease or terminate for
any reason prior to vesting in one or more RSUs subject to this Award (except in
the event of Participant’s death, as set forth below), then the Award will be
immediately cancelled with respect to those RSUs which remain unvested as of the
date of such termination of Service. Participant shall thereupon cease to have
any right or entitlement to receive any Shares under those cancelled unvested
RSUs and shall not be entitled to any payment therefor.

 

2



--------------------------------------------------------------------------------

In the event of the death of Participant prior to the Vesting Date specified in
the Award Summary, one-third (1/3) of the Number of RSUs shall immediately vest
and become Vested RSUs. The Vested RSUs shall be settled in accordance with the
Share Issuance Schedule set forth in the Award Summary, treating the date of
Participant’s death as the Vesting Date for this purpose. Except as provided by
this paragraph, the Award will be immediately cancelled with respect to those
RSUs which remain unvested as of the date Participant’s death. Participant shall
thereupon cease to have any right or entitlement to receive any Shares under
those cancelled unvested RSUs and shall not be entitled to any payment therefor.

4. Stockholder Rights. Participant shall have no rights as a stockholder with
respect to any Shares which may be issued in settlement of this Award until the
date of the issuance of a certificate for such Shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company). No adjustment shall be made for dividends, distributions
or other rights for which the record date is prior to the date such certificate
is issued, except as provided in Section 5.

5. Adjustment in Shares. In the event of any increase or decrease in the number
of issued and outstanding Shares resulting from the declaration or payment of a
stock dividend, any recapitalization resulting in a stock split-up, or exchange
of shares or other increase or decrease in such shares effected without the
Company’s receipt of consideration, then equitable adjustments shall be made to
the total number of RSUs subject to the Award with respect to which Shares have
not been issued and to the Shares issuable pursuant to this Award in such manner
as the Committee deems appropriate.

6. Collection of Withholding Taxes.

(a) Until such time as the Company provides Participant with written or
electronic notice to the contrary, Participant may pay the Withholding Taxes
through one of the following methods:

(i) Participant’s delivery of his or her separate check payable to the Company
in the amount of the Withholding Taxes,

(ii) the use of the proceeds from a next-day sale of the Shares issued to
Participant, provided and only if (A) such a sale is permissible under the
Company’s trading policies governing the sale of Shares, (B) Participant makes
an irrevocable commitment, on or before the issuance date for those Shares, to
effect such sale of the Shares and (C) the transaction is not otherwise deemed
to constitute a prohibited loan under Section 402 of the Sarbanes-Oxley Act of
2002, or

(iii) an automatic withholding procedure pursuant to which the Company will
reduce, on the settlement date, the number of Vested RSUs that would otherwise
be settled by the issuance of Shares by a number of Vested RSUs representing
rights to receive Shares having a Fair Market Value (measured as of the issuance
date) equal to the amount of the Withholding Taxes

 

3



--------------------------------------------------------------------------------

(the “RSU Withholding Method”); provided, however, that the amount of any Vested
RSUs so withheld shall not exceed the amount necessary to satisfy the Company’s
required tax withholding obligations using the minimum statutory withholding
rates for federal and state tax purposes that are applicable to supplemental
taxable income.

(b) In the event the Company has not received from Participant on or before the
issuance of Shares in settlement of the Award, (A) payment in accordance with
Section 6(a)(i) above or (B) an irrevocable commitment to effect a next-day sale
of the Shares in accordance with Section 6(a)(ii) above, then the Company shall
automatically collect the Withholding Taxes through the RSU Withholding Method.

(c) For purposes of this Agreement, “Withholding Taxes” shall mean (i) the
employee portion of the federal, state and local employment taxes required to be
withheld by the Company in connection with the vesting of RSUs under the Award
and (ii) the federal, state and local income taxes required to be withheld by
the Company in connection with the issuance of Shares in settlement of Vested
RSUs.

7. Compliance with Laws and Regulations. The grant of the Award and issuance of
Shares upon settlement of the Award shall be subject to compliance with all
applicable requirements of federal, state or foreign law with respect to such
securities. No Shares may be issued hereunder if the issuance of such Shares
would constitute a violation of any applicable federal, state or foreign
securities laws or other law or regulations or the requirements of any stock
exchange or market system upon which the Shares may then be listed. The
inability of the Company to obtain from any regulatory body having jurisdiction
or authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance of any Shares subject to the Award shall relieve the Company
of any liability in respect of the failure to issue such Shares as to which such
requisite authority shall not have been obtained. As a condition to the
settlement of the Award, the Company may require Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.

8. Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and Participant,
Participant’s assigns and the legal representatives, heirs and legatees of
Participant’s estate.

9. Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Committee with respect to any
question or issue arising under the Plan or this Agreement shall be conclusive
and binding on all persons having an interest in the Award.

 

4



--------------------------------------------------------------------------------

10. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without resort
to that State’s conflict-of-laws rules.

11. Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Subsidiary employing or retaining Participant) or of
Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s Service at any time for any reason, with or without Cause.

12. Delivery of Documents and Notices. Any document relating to participation in
the Plan or any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (except to the extent that this Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery, electronic delivery at the e-mail address, if any, provided
for Participant by the Company, or upon deposit in the U.S. Post Office or
foreign postal service, by registered or certified mail, or with a nationally
recognized overnight courier service, with postage and fees prepaid, addressed
to the other party at such address as such party may designate in writing from
time to time.

(a) The Plan documents, which may include but do not necessarily include: the
Plan, this Agreement, the prospectus for the Plan, and any reports of the
Company provided generally to the Company’s stockholders, may be delivered to
Participant electronically. Such means of electronic delivery may include but do
not necessarily include the delivery of a link to a Company intranet or the
Internet site of a third party involved in administering the Plan, the delivery
of the document via e-mail or such other means of electronic delivery specified
by the Company.

(b) Participant acknowledges that Participant has read Section 12 of this
Agreement and consents to the electronic delivery of the Plan documents and the
delivery of the Exercise Notice, as described in Section 12(a). Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to Participant by contacting the
Company by telephone or in writing. Participant further acknowledges that
Participant will be provided with a paper copy of any documents if the attempted
electronic delivery of such documents fails. Similarly, Participant understands
that Participant must provide the Company or any designated third party
administrator with a paper copy of any documents if the attempted electronic
delivery of such documents fails. Participant may revoke his or her consent to
the electronic delivery of documents described in Section 12 or may change the
electronic mail address to which such documents are to be delivered (if
Participant has provided an electronic mail address) at any time by notifying
the Company of such revoked consent or revised e-mail address by telephone,
postal service or electronic mail. Finally, Participant understands that he or
she is not required to consent to electronic delivery of documents described in
Section 12.

13. Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

 

5



--------------------------------------------------------------------------------

14. Integrated Agreement. This Agreement and the Plan, together with any
employment, service or other agreement between Participant and the Company (or
Subsidiary) referring to this Award, shall constitute the entire understanding
and agreement with respect to the subject matter contained herein and supersede
any prior agreements, understandings, restrictions, representations, or
warranties among Participant and the Company (or Subsidiary) with respect to
such subject matter. To the extent contemplated herein, the provisions of this
Agreement and the Plan shall survive any settlement of this Award and shall
remain in full force and effect.

By electronic acceptance or authentication in a form authorized by the Company,
the Company and Participant agree that the Award is governed by this Agreement
and by the provisions of the Plan. Further, Participant: (a) acknowledges
receipt of and represents that Participant has read and is familiar with this
Agreement, the Plan and a prospectus for the Plan, (b) accepts this Award
subject to all of the terms and conditions of this Agreement and the Plan and
(c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under this Agreement
or the Plan.

Attachments:

2007 Equity Incentive Plan (available online)

Plan Summary and Prospectus (available online)

 

6